Citation Nr: 0320474	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a gastrointestinal 
disorder characterized as cholecystitis, currently evaluated 
as 10 percent disabling.





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel








INTRODUCTION

The veteran had active service from May 1979 to May 1995.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, commencing in July 1995.

During the course of the current appeal, the RO has 
undertaken several actions which have changed the veteran's 
service-connected disabilities and ratings.  At present, the 
following are also in effect for service connected 
disabilities: lumbosacral strain, rated as 20 percent 
disabling; bilateral carpal tunnel syndrome, rated as 10 
percent disabling from June 1, 1995 to July 14, 1997 (and 
thereafter, separately rated as right and left carpal tunnel 
syndrome, and each assigned a 10 percent rating, 
respectively); right knee patellofemoral pain syndrome, rated 
as 10 percent disabling; left knee patellofemoral pain 
syndrome, rated as 10 percent disabling; intermittent 
tinnitus, rated as 10 percent disabling since June 1999; and 
corneal scar, residuals right eye injury, rated as 
noncompensably disabling.  

The veteran's gastrointestinal disability, characterized as 
cholecystitis, has been rated as 10 percent disabling since 
separation from service under Code 7314.

In a decision  in February 2003, the Board denied entitlement 
to service connection for bilateral hearing loss.  At that 
time, the Board also collaterally undertook development of 
the issue shown on the front cover under regulations then in 
effect.  An additional VA examination was conducted, some 
results from which will be described in more detail below, 
and of which the veteran has not been informed and on which 
RO consideration has not been waived. 


REMAND

The veteran's inservice complaints referable to his 
gastrointestinal tract involved abdominal pain, nausea and 
diarrhea, and an incident during which time he lost 
consciousness.  Differential diagnoses in service ranged from 
food poisoning to gastritis.  However, a nuclear medicine 
study showed his gallbladder to be "a little weak", neither 
normal nor abnormal.  When a follow-up study by a radiologist 
in June 1988 showed his gallbladder to be "borderline 
abnormal", the diagnosis of cholecystitis was reached. 

After he left service in 1995, the veteran continued to have 
similar symptoms, and it was for that cholecystitis diagnosis 
that service connection was granted.

On post-service VA examinations, including one requested by 
the Board and accomplished in May 2003, the veteran has 
continued to complain of similar symptoms to those 
experienced in service including chronic diarrhea associated 
with some tenesmus and urgency, with immediate relief of the 
pain upon defecation.  He also described recurrent heartburn 
on a weekly basis, usually associated with mild regurgitation 
of acids; and said that his weight had fluctuated.  He had 
been prescribed and had obtained some relief for his symptoms 
by using Rabeprazole, which the examiner noted was used not 
for gallbladder problems but rather for gastroesophageal 
reflux disease (GERD).  

The examiner also noted that the veteran was able to eat 
certain fatty foods which seemed to rule out his having 
serious gallbladder problems.  Laboratory findings showed 
slight elevation in SGPT to 43 (with normal at 35).  He had 
not brought stool specimens for the examination although it 
is not shown that he had been told to do so, nor did he 
report for a barium evaluation.  The examiner felt that the 
cause for his diarrhea could not be conclusively settled 
absent further studies, but that it was probably not 
cholecystitis.

Based on the evidence of record, the Board finds that there 
is some valid concern as to whether the veteran has been 
diagnosed properly, and accordingly, whether the disability 
for which he has been service-connected has been properly 
assessed.  If in fact the symptoms he now exhibits are one 
and the same as he had had all along, including prior to his 
service separation in 1995, the fact that he was given an 
incorrect diagnosis at some point along the way, or that a 
hypothetical or suggested diagnosis at one point in time was 
then or is no longer accurate, should be less dispositive 
than the equitable assignment of appropriate compensation for 
the given basic service-acquired disability. 

In any event, corrective action needs to be taken in a timely 
manner so as to reflect the actual nature of the 
gastrointestinal or related disability(ies) for which he 
should be appropriately compensated.  

Accordingly, the case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The veteran should be asked for up-to-
date records for all his care for his 
claimed gastrointestinal and related 
symptoms, including but not limited to 
those diagnosed in the past as 
cholecystitis.  All VA clinical records 
should also be obtained and added to the 
file.  VA should assist him in obtaining 
any records which he is unable to obtain 
himself in keeping with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should then be reexamined 
by a gastroenterologist to determine the 
nature of all gastrointestinal symptoms 
in service and since, the relationship 
between these symptoms and the correct 
diagnosis(es).  Specifically, the 
examiner should evaluate the veteran's 
liver functions, gallbladder, and overall 
gastrointestinal systems to render an 
overall opinion as to all pertinent 
factors which may be causing his ongoing 
symptoms.  The veteran should be asked to 
provide suitable bodily specimens and to 
undergo appropriate evaluations as 
required for a definitive diagnosis, to 
include X-rays, barium studies, stool 
specimen evaluations, etc.  It should be 
made clear to him what is expected of 
him.  And he should be informed that 
failure to report for a comprehensive 
evaluation may result in a denial of 
benefits under 38 C.F.R. § 3.655.  

The examiner should specifically opine as 
to all pertinent and accurate 
diagnosis(es) in and since service as 
relate to the veteran's gastrointestinal 
symptoms including diarrhea, nausea, 
etc., as identified above and in all 
available clinical evidence and opine as 
to all discernable relationships between 
any such disorders.  Specifically, an 
opinion should be given as to whether the 
veteran had cholecystitis in service or 
since, and if not, to what are his 
symptoms attributable in and since 
service, the proper diagnosis(es) (i.e., 
GERD, etc.), and the nature thereof as 
measured by all pertinent schedular 
criteria.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

4.  The RO should then readjudicate the 
appropriate issue on appeal, determining 
the correct diagnosis for which service 
connection is warranted, and rating the 
disability accordingly under all 
pertinent regulatory provisions.  Ratings 
for his herein concerned disability 
should be considered under all 
appropriate criteria, new and old, if 
relevant, and he should be granted that 
which is to his greatest benefit.  

If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




